 


109 HR 3466 IH: Meskwaki Code Talkers Recognition Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3466 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Boswell introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize the Speaker of the House of Representatives and the President Pro Tempore of the Senate to make appropriate arrangements for the presentation, on behalf of Congress, of gold medals to the Meskwaki Code Talkers in recognition of their contributions to the Nation during World War II, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Meskwaki Code Talkers Recognition Act.
2.FindingsCongress finds the following:
(1)During World War II, 8 members of the Meskwaki tribe of Tama County, Iowa, used their native language as code to transmit vital information to the United States Armed Forces regarding enemy actions, locations, troops, and ammunition.
(2)These Meskwaki tribe members, known as the Meskwaki Code Talkers, worked under challenging conditions in North Africa, taking extreme risks to provide critical information to the United States Armed Forces.
(3)The enemy was never able to translate the native Meskwaki language, and the Meskwaki Code Talkers, among other Code Talkers, are credited with saving the lives of countless members of the United States Armed Forces and contributing significantly to the victory of the United States and its allies.
3.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of gold medals of appropriate design to each of the 8 Meskwaki Code Talkers, including—
(1)Edward Benson;
(2)Dewey Roberts;
(3)Frank Sanache;
(4)Willard Sanache;
(5)Melvin Twin;
(6)Judy Wayne Wabaunasee;
(7)Mike Wayne Wabaunasee; and
(8)Dewey Youngbear.
(b)Additional medalsThe Speaker of the House of Representatives and the President Pro Tempore of the Senate may make appropriate arrangements for the presentation of additional medals to other individuals not designated in subsection (a) who also served as Meskwaki Code Talkers during World War II.
(c)Medals awarded posthumouslyThe medals authorized by this Act may be awarded posthumously to a surviving family member of the individuals designated in subsection (a) and referred to in subsection (b).
(d)Design and strikingFor the purpose of the presentation referred to in this section, the Secretary of the Treasury shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
4.Duplicate medalsThe Secretary of the Treasury may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, and at a price sufficient to cover the costs of the duplicate medals and the gold medal (including labor, materials, dies, use of machinery, and overhead expenses).
5.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
6.Funding
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the costs of the medals authorized by this Act.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 4 shall be deposited in the United States Mint Public Enterprise Fund. 
 
